Citation Nr: 0936443	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from May 1956 to June 1959.  

This matter came to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran disagreed with the denial of the claims, and the case 
was referred to the Board for appellate review.  

In February 2009, the Board returned the case for additional 
development.  Service connection was subsequently granted for 
left ear hearing loss, and that issue is no longer before the 
Board.  The denial of the remaining claims of entitlement to 
service connection for right ear hearing loss and tinnitus 
was continued, and those issues are now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  Right ear hearing loss was not manifested during service 
or within one year of separation from service, and is not 
shown to be causally or etiologically related to service, 
including noise exposure during service.  

2.  Tinnitus was not manifested during service, and is not 
shown to be causally or etiologically related to service, 
including noise exposure during service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
during active service, not may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159, the VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in January 2005, the RO 
explained to the Veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service, and 
the RO explained that the relationship was presumed for 
veterans who have certain chronic disease that became evident 
with in a specific time after discharge from service.  The RO 
outlined what evidence VA would obtain and what information 
and evidence the Veteran should provide.  The RO explained 
that VA is responsible for getting relevant records from 
Federal agencies and that on his behalf VA would make 
reasonable efforts to obtain other records for which he 
provided appropriate release authorization.  The RO 
emphasized to the Veteran that it is his responsibility to 
make sure VA receives all requested records that are not in 
the possession of a Federal department or agency.  

In addition, in a February 2009 letter to the Veteran again 
outlined evidence needed and what the evidence must show to 
establish service connection.  In addition the February 2009 
letter discussed the assignment of disability ratings and 
effective dates.  The letter explained that depending on the 
disability involved, VA would assign a rating from 0 percent 
to as  much as 100 percent and that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The letter explained that in 
determining the disability rating VA considers evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, impact of the condition and its 
symptoms on employment and daily life, and specific test or 
measurement results depending on the disability.  

The letter outlined examples of evidence the Veteran should 
identify including information VA or other medical records 
and medical statements, recent Social Security Administration 
determination; statements from employers regarding how his 
disability affects his ability to work, job application 
rejections, statements discussing his disability symptoms 
from people who have witnessed how they affect him, or any 
other evidence showing the extent of his disability or 
exceptional circumstances relating to it.  The letter 
reiterated that VA would get any federal records the Veteran 
told VA about and that while he was responsible for getting 
any private records he identified, VA would try to help him 
if he requested assistance.  The letter also described the 
kind of evidence considered in determining an effective date 
and provided examples of the evidence the Veteran should 
identify or provide.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the Veteran in 
February 2009.  Although this was after the initial 
adjudication of the claims, the RO subsequently readjudicated 
the claims and issued a Supplemental Statement of the Case in 
May 2009.  The Court has held that a Supplemental Statement 
of the Case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the Supplemental 
Statement of the Case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes readjudication of the claims.  As a matter of 
law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, the Veteran's service treatment 
records are in the claims file, and the Veteran has been 
provided a VA audiology examination and an audiologist's 
opinion has been obtained.  In addition, the Veteran has 
submitted private medical records.  As noted in the 
Introduction, he testified at the Board hearing held at the 
RO in October 2008.  The Veteran has not indicated that he 
has or knows of additional evidence pertaining to his claim.  

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to notify and to assist the Veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  Therefore, the Board will proceed to the 
merits of the Veteran's appeal.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as high frequency 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

In this case, the Veteran's service treatment records include 
no mention of any complaint, finding, or diagnosis of right 
ear hearing loss or tinnitus.  At the Veteran's service 
entrance examination in May 1956, whispered voice testing 
was 15/15 in each ear.  At the separation examination in 
June 1959, spoken and whispered voice test results were 15/15 
in each ear.  

At a VA examination in October 2005, the audiologist noted 
there was a normal whisper test at service discharge and that 
the service records included no notations of tinnitus.  At 
the examination, the Veteran reported decreased hearing since 
service and a history of exposure to engines and gunfire in 
service.  He reported occupational noise exposure to factory 
noise from 1976 to 1996.  He did not report recreational nose 
exposure.  He described his tinnitus as rare ("once every 
couple of months lasting a coupe of seconds"), bilateral, 
mild, ringing since 1956, etiology unknown.  

On audiological examination in October 2005, reported values 
for the right ear were 20, 25, 40, 55, and 65 db at 500, 
1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland 
CNC word recognition score was 94 percent in the right ear.  
The diagnosis was mild to moderately severe sensorineural 
hearing loss from 2000 to 4000 Hz in the right ear.  The 
examiner stated the Veteran reported a subjective tinnitus 
described as bilateral, rarely occurring, mild ringing since 
1956.  The examiner noted that the whisper test such as used 
at induction and separation from service is not sensitive to 
a high frequency hearing loss, if present.  The audiologist 
noted that the Veteran reported 20 years of civilian noise 
exposure.  The audiologist said that without benefit of 
audiometric test results prior to separation from service, 
the date of onset or cause of the Veteran's hearing loss and 
tinnitus cannot be determined without resorting to 
speculation.  

At the October 2008 BVA hearing, the Veteran testified that 
he was an electrician during service and his station was in 
the engine room.  He testified that he was exposed not only 
to loud noise in the engine room but also when, during 
exercises, he was called to his battle station, which was 
under a gun turret.  He testified that he had no ear 
protection during service.  The Veteran stated that about six 
months after he got out of service he noticed a little 
ringing in his ears and noticed having problems hearing 
certain things.  The Veteran testified that for the first 10 
years after service he worked for Houston Power and Light 
Company and his job involved overhauling turbines, which 
entailed pulling them down, cleaning them, and putting them 
back together.  He stated the majority of the time he was in 
a quiet location but that he had hearing protection if he was 
in an area where it was needed.  

The Veteran testified that after that he worked at Lubrizol, 
a chemical company that makes additives for oil.  He 
testified his workplace was a noisy environment, which 
required hearing protection and included periodic hearing 
evaluations.  The Veteran testified that the records of those 
evaluations showed he had hearing problems when he first 
started with that company.  

Some time after the hearing, the Veteran submitted private 
hearing evaluation records, which includes records dated in 
March 1977.  At that time, the Veteran's previous employment 
was noted to have included working as a mechanic at Houston 
Lighting & Power for 10 years, working as a mechanic at 
Continental Can Company for 3 years, and having been an 
electrician in the Navy from 1956 to 1959.  There is a 
March 1977 audiogram with an audiometric interpretation 
reporting moderate high frequency sensorineural hearing loss 
in both ears.  The possible cause was identified as noise 
exposure.  On a summary report, the values for the right ear 
in March 1977 were reported as 0, 0, 0, 15, and 15 db at 500, 
1000, 2000, 3000, and 4000 Hz, respectively.  

The summary shows at the next audiological examination in 
May 1982, the values in the right ear were reported as 10, 
10, 0, 25, and 30 db in the same respective frequencies.  
There was subsequent testing in 1983, 1988, 1989, 1990, 1992, 
1993, 1994, and 1995.  After most of the examinations, there 
was either a form, or a letter to the Veteran, indicating 
that noise exposure was among the possible causes for the 
Veteran's high frequency hearing loss.  A right ear hearing 
loss disability by VA standards was first shown at the 
July 1988 examination when the reported values were 0, 0, 25, 
50, and 0 db at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  As of August 1995, the reported values for the 
right ear were 5, 5, 15, 45, and 55 db at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  

The private audiology examination reports that include a 
section regarding tinnitus show no history regarding tinnitus 
at the examinations in March 1977, May 1982, and 
November 1983.  At the May 1982 examination, the Veteran 
reported that none of his hobbies were noisy, and at the 
November 1983 examination, the Veteran reported his hobbies 
included wood working involving saws, grinders, and drills.  
Other hobbies involved boats and lawn mowers.  At the 
July 1988 examination, the Veteran gave a history of tinnitus 
following noise exposure and said he had ringing in the left 
ear.  At the August 1990 examination, the Veteran reported a 
history of occasional ringing in his ears.  In August 1992, 
August 1993, August 1994, and August 1995, he reported no 
history of ringing in his ears.  

In March 2009, a VA audiologist reviewed the entire record, 
including the audiometric tests performed by the Veteran's 
employer form March 1977 through August 1995.  The 
audiologist observed that the service treatment records 
indicated normal whisper tests at enlistment and again at 
discharge and state that the whisper test is not sensitive to 
a high frequency hearing loss if present.  The audiologist 
pointed out that the post-service records begin with an 
audiometric test dated in March 1977 and said that test 
indicated normal hearing from 500 Hz through 6000 Hz in the 
right ear.  Additionally, the audiologist noted the Veteran 
answered no to ringing at his employment hearing tests.  
Further she observed that at the VA audiology clinical 
examination in October 2005, the Veteran described the noises 
in his ears as rare, mild, ringing, and the audiologist 
reviewing the record reported that the Veteran said it 
occurred once every couple months lasting a few seconds.  The 
reviewing audiologist said this description of ringing is 
consistent with normal cochlear function and not considered 
pathological tinnitus.  

In the March 2009 review, the audiologist summarized by 
saying the Veteran's right ear had normal hearing in 1977 and 
the right ear hearing loss was not evident until his hearing 
test in May 1982.  She said it is more likely that the right 
ear hearing loss was caused by occupational notes exposure.  
Further, she concluded that the Veteran's claimed bilateral 
tinnitus is not likely due to service pointing out that the 
Veteran answered no to ringing of the ears as recently as 
August 1995.  

As noted earlier, the Veteran contends that service 
connection should be granted for his tinnitus and right ear 
sensorineural hearing loss, both of which he contends are 
casually related to noise exposure in service when he worked 
as electrician in his ship's engine room and during weapons 
firing exercises.  The Veteran's DD Form 214 confirms that he 
completed EM (Electrician's Mate) school and that he served 
aboard a destroyer escort during his service in the Navy, and 
the Board accepts as credible the Veteran's statements 
concerning noise exposure in service.  

The October 2005 VA audiology examination outlined above 
establishes that the Veteran has right ear sensorineural 
hearing loss that meets the criteria for a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, 
the diagnosis at that time included subjective tinnitus.  The 
question that the Board must decide is whether the Veteran's 
current tinnitus and right ear hearing loss disability are 
attributable to service.  

The Board notes there is no post-service medical evidence of 
record pertaining evaluation or treatment of hearing loss or 
tinnitus until many years after service, and there was no 
right hearing loss in the 500 to 4000 Hz range in the 
earliest post-service medical record, which was dated in 
March 1977.  A right ear hearing loss disability for VA 
purposes was not shown until an examination in July 1988.  
Although the Veteran has testified that he has had hearing 
problems since service, there is no medical evidence that 
shows right ear hearing loss disability to a degree 
of 10 percent or within the first post-service year, 
precluding the grant of service connection for right ear 
hearing loss on a presumptive basis.  

Further, the absence of any treatment records or diagnosis 
relating to any hearing loss for decades after service is 
significant evidence against the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that a significant lapse in time between 
service and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

As to the question of whether the Veteran's current hearing 
loss disability had its onset in service or is otherwise 
related to service, this requires competent evidence as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In 
such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Court instructed that the 
Board should assess the probative value of medical opinion 
evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this case the only medical evidence that in any way 
supports the right ear hearing loss claim are the statements 
in the audiology records dated from March 1977 to August 1995 
that noise exposure is a possible cause of the Veteran's high 
frequency hearing loss.  No examiner identified noise 
exposure in service as having caused or contributed to the 
Veteran's right ear hearing loss.  The Board places greater 
weight of probative value on the opinion expressed by the VA 
audiologist who reviewed the record in March 2009.  The 
audiologist reviewed the Veteran's claims file, which at that 
time included all the private audiology reports outlined 
above, and the audiologist reviewed the Veteran's service 
treatment records, which include chronological records as 
well as the induction and separation examination reports.  

The VA audiologist observed that although the whispered voice 
test, which is what the Veteran had at separation from 
service, is not sensitive high frequency hearing loss at 
present, the record nonetheless shows that the first post-
service hearing test, in 1977, some 18 years after service 
indicated normal hearing from 500 through 6000 Hz in the 
right ear.  The audiologist further noted that right ear 
hearing loss was not evident until the hearing test in 
May 1982, and concluded it is more likely than not that the 
right ear hearing loss was caused by occupational noise 
exposure.  The Board finds the opinion of the VA audiologist 
to be more probative than the general statement that noise 
exposure was a possible cause of the Veteran's right ear high 
frequency hearing loss in that the VA audiologist's opinion 
was more informed through review of the record in its 
entirety.  Moreover, the VA audiologist presented reasoning 
for the opinion that is consistent with the medical record.  

As to tinnitus, the Board acknowledges the Veteran's hearing 
testimony and that he is competent to report the onset and 
frequency of ringing in his ears, but finds more probative 
the lack of documented complaints in service coupled with his 
denial of history or presence of tinnitus at his first few 
audiological examinations in March 1977, May 1982, and 
November 1983.  It was not until the July 1988 examination 
that he gave a history of tinnitus following noise exposure 
and said he had ringing in the left ear.  He again reported a 
history of occasional ringing in his ears at the August 1990 
examination, but at examinations in August 1992, August 1993, 
August 1994, and August 1995, he reported no history of 
ringing in his ears.  

The only medical opinion regarding the tinnitus service 
connection claim is in the review of the record by the VA 
audiologist in April 2009, and that evidence is against the 
claim in that the audiologist observed that the Veteran's 
description of his tinnitus at the October 2005 VA 
audiologist examination was that it is a rare, mild ringing 
in his ears that occurs once every couple months and lasts a 
couple of seconds.  Based on this, the audiologist who 
reviewed the record in April 2009 said the Veteran's 
description of ringing is consistent with normal cochlear 
function and is not considered pathological tinnitus.  The 
audiologist further concluded that the Veteran's claimed 
tinnitus is not due to military service and observed that he 
had answered no to the question of ringing in his ears as 
recently as the August 1995 audiological examination by his 
employer.  

The Board is left with the Veteran's opinion that his current 
right ear hearing loss disability and his tinnitus are due to 
noise exposure in service.  The Veteran does not contend, nor 
does the evidence show, that he has medical education, 
training, or experience, and his opinion that his current 
tinnitus and right ear hearing loss are causally related to 
noise exposure in service is therefore entitled to no weight 
of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159 (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The Board also notes 
that a veteran's assertions, no matter how sincere, are not 
probative of a medical nexus between the claimed disability 
and an in-service disease, injury, or event.  See Voerth v. 
West, 13 Vet. App. 118, 120 (1999).  His statements are not, 
therefore, probative of the etiology of this current tinnitus 
and right ear hearing loss disability or their relationship 
to service.  

In summary, the Board finds that there is no evidence of 
tinnitus or right ear hearing loss at the time the Veteran 
separated from service and no competent evidence of right ear 
sensorineural hearing loss to a compensable degree within one 
year following his discharge from service.  Further, the 
greater weight of the evidence is against finding a nexus 
between the Veteran's current tinnitus and right ear hearing 
loss disability and service or any incident of service, 
including exposure to noise in his ship's engine room and 
weapons firing exercises.  The Board therefore concludes that 
the preponderance of the evidence is against the claims, and 
service connection for tinnitus and right ear hearing loss 
disability is not warranted on a direct or presumptive basis.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


